Citation Nr: 1724780	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-12 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vision loss in the left eye.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from February 2001 to May 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

The case was remanded by the Board in November 2014 and May 2016, in pertinent part, to provide the Veteran notice regarding aggravation of a congenital disorder.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's service-connection claim for vision loss in the left eye, remand is required to fulfill VA's duty to assist and comply with prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The November 2014 Board remand directed that the AOJ to send the Veteran a duty to assist notice letter pertaining to his claim for service connection for vision loss in the left eye that included information regarding establishing aggravation of a congenital disorder under 38 C.F.R. §§ 3.303 (c), 4.9 (2015).  The January 2015 letter notification letter provided subsequent to the November 2014 Board remand did not provide this requested notice.  

The matter was remanded in May 2016 to direct the AOJ to send the Veteran a duty to assist notice letter pertaining to his claim for service connection for a left eye disability that includes information regarding establishing service connection based on aggravation of a congenital disorder under 38 C.F.R. §§ 3.303(c), 4.9.  A new duty to assist letter was sent in September 2016.

Upon review, the September 2016 letter notification letter did not adequately follow all of the instructions specified in the May 2016 Board remand.  It did not contain information regarding how the Veteran could establish service connection for aggravation of a congenital disorder.

Accordingly, as the Board is required to insure compliance with the instructions of it remands, the AOJ will be requested upon remand to provide the Veteran notice of the requirements for establishing service connection based on aggravation of a congenital disorder.  Stegall, supra.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should send the Veteran a duty to assist notice letter pertaining to his claim for service connection for a left eye disability that MUST include information regarding establishing service connection based on aggravation of a congenital disorder under 38 C.F.R. §§ 3.303(c), 4.9.  The letter MUST include notice as to the distinction between congenital diseases-for which service connection may be granted if the evidence shows that manifestations of the disease were aggravated in service-and a congenital defect-for which service connection may not be based on aggravation but may be granted based on a superimposed disease or injury that occurs during military service.  See VAOPGCPREC 82-90 (July 18, 1990).

2.  After completion of the above and any other development indicated with respect to the claim, the AOJ should readjudicate the claim for service connection for vision loss in the left eye.  If this claim remains denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






